Exhibit 10.5

 

ZOLL MEDICAL CORPORATION

 

2006 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

Section 1. General Purpose of the Plan; Definitions

 

The name of the plan is the ZOLL Medical Corporation 2006 Non-Employee Director
Stock Option Plan (the “Plan”). The purpose of the Plan is to promote the
interests of ZOLL Medical Corporation, a Massachusetts corporation (the
“Company”), by providing an inducement to obtain and retain the services of
qualified persons who are not employees or officers of the Company or any
Subsidiary (as defined below) to serve as members of the Board of Directors of
the Company (the “Board”). It is anticipated that providing such persons with a
direct stake in the Company’s welfare will assure a closer identification of
their interests with those of the Company, thereby stimulating their efforts on
the Company’s behalf and strengthening their desire to remain with the Company.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” is defined in Section 2(a).

 

“Change of Control” is defined in Section 9.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Committee” means the Committee of the Board referred to in Section 2.

 

“Corporate Transaction” is defined in Section 9(b)(iii).

 

“Effective Date” means the date on which the Plan was approved by stockholders
as set forth in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ National System
or a national securities exchange, the determination shall be made by reference
to market quotations. If there are no market quotations for such date, the
determination shall be made by reference to the last date preceding such date
for which there are market quotations.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Incumbent Directors” is defined in Section 9(b)(ii).

 

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Sale Event” is defined in Section 3(c).

 

“Sale Price” is defined in Section 3(c).

 

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

1



--------------------------------------------------------------------------------

“Stock” means the Common Stock, par value $0.02 per share, of the Company,
subject to adjustments pursuant to Section 3.

 

“Subsidiary” or “Subsidiaries” means any corporation or other entity (other than
the Company) in which the Company has a controlling interest, either directly or
indirectly.

 

“Voting Securities” is defined in Section 9(b)(i).

 

Section 2. Administration of Plan; Administrator Authority

 

(a) Committee . The Plan shall be administered by either the Board or a
committee of not less than two Non-Employee Directors (in either case, the
“Administrator”).

 

(b) Powers of Administrator . The Administrator shall have the power and
authority to select the Non-Employee Directors to whom Options may from time to
time be granted; to determine the time or times of grant, and the extent, if
any, of Options granted to any one or more Non-Employee Directors; to determine
the number of shares of Stock to be covered by any Option; to at any time to
adopt, alter and repeal such rules, guidelines and practices for administration
of the Plan and for its own acts and proceedings as it shall deem advisable; to
interpret the terms and provisions of the Plan and any Stock Option (including
related written instruments); to make all determinations it deems advisable for
the administration of the Plan; to decide all disputes arising in connection
with the Plan; and to otherwise supervise the administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

 

(c) Indemnification . Neither the Administrator, the Board nor the Committee,
nor any member of any of them or any delegatee thereof, shall be liable for any
act, omission, interpretation, construction or determination made in good faith
in connection with the Plan, and the members of the Administrator, the Board and
the Committee (and any delegatee thereof) shall be entitled in all cases to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, reasonable attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under any directors’ and officers’ liability insurance coverage which may be in
effect from time to time.

 

Section 3. Stock Issuable Under the Plan; Mergers; Substitution

 

(a) Stock Issuable . The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be the sum of (i) 55,000 shares and
(ii) the number of shares of Stock remaining available for grant of options
under the Company’s Non-Employee Director’s Stock Option Plan, originally
adopted in 1996 (the “1996 Plan”), upon its expiration on April 22, 2006,
subject to adjustment as provided in Section 3(b). For purposes of this
limitation, the shares of Stock underlying any Options granted hereunder or any
options granted under the 1996 Plan which are forfeited, canceled, reacquired by
the Company, satisfied without the issuance of Stock or otherwise terminated
(other than by exercise) shall be added back to the shares of Stock available
for issuance under the Plan. The shares available for issuance under the Plan
may be authorized but unissued shares of Stock or shares of Stock reacquired by
the Company and held in its treasury.

 

(b) Changes in Stock . Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for a different number or kind of
securities of the Company or any successor entity (or a parent or subsidiary
thereof), the Administrator shall make an appropriate or proportionate
adjustment in (i) the maximum number of shares reserved for issuance under the
Plan, (ii) the number of Stock Options automatically granted to Non-Employee
Directors, (iii) the number and kind of shares or other securities subject to
any then outstanding Stock Options under the Plan, and (iv) the price for each
share subject to any then outstanding Stock Options under the Plan, without
changing the aggregate exercise price (i.e., the exercise price multiplied by
the number of Stock Options) as to which such

 

2



--------------------------------------------------------------------------------

Stock Options remain exercisable. The adjustment by the Administrator shall be
final, binding and conclusive. No fractional shares of Stock shall be issued
under the Plan resulting from any such adjustment, but the Administrator in its
discretion may make a cash payment in lieu of fractional shares.

 

The Administrator may also adjust the number of shares subject to outstanding
Options and the exercise price and the terms of outstanding Options to take into
consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if it is determined by the Administrator that such adjustment is
appropriate to avoid distortion in the operation of the Plan; provided that no
such adjustment shall be made, without the consent of the grantee, if it would
constitute a modification, extension or renewal of the Option within the meaning
of Section 424(h) of the Code.

 

(c) Mergers and Other Transactions . In the case of and subject to the
consummation of (i) the dissolution or liquidation of the Company, (ii) the sale
of all or substantially all of the assets of the Company on a consolidated basis
to an unrelated person or entity, (iii) a merger, reorganization or
consolidation in which the outstanding shares of Stock are converted into or
exchanged for a different kind of securities of the successor entity and the
holders of the Company’s outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, or (iv) the
sale of all of the Stock of the Company to an unrelated person or entity (in
each case, a “Sale Event”), all Options that are not exercisable immediately
prior to the effective time of the Sale Event shall become fully exercisable as
of the effective time of the Sale Event. Upon the effective time of the Sale
Event, the Plan and all outstanding Options granted hereunder shall terminate,
unless provision is made in connection with the Sale Event in the sole
discretion of the parties thereto for the assumption or continuation of Options
theretofore granted by the successor entity, or the substitution of such Options
with new Options of the successor entity or parent thereof, with appropriate
adjustment as to the number and kind of shares and the per share exercise
prices, as such parties shall agree (after taking into account any acceleration
hereunder). In the event of such termination, each grantee shall be permitted,
within a specified period of time prior to the consummation of the Sale Event as
determined by the Administrator, to exercise all outstanding Options held by
such grantee, including those that will become exercisable upon the consummation
of the Sale Event; provided, however, that the exercise of Options not
exercisable prior to the Sale Event shall be subject to the consummation of the
Sale Event.

 

Notwithstanding anything to the contrary in this Section 3(c), in the event of a
Sale Event pursuant to which holders of the Stock of the Company will receive
upon consummation thereof a cash payment for each share surrendered in the Sale
Event, the Company shall have the right, but not the obligation, to make or
provide for a cash payment to the grantees holding Options in exchange for the
cancellation thereof, in an amount equal to the difference between (A) the value
as determined by the Administrator of the consideration payable per share of
Stock pursuant to the Sale Event (the “Sale Price”) times the number of shares
of Stock subject to outstanding Options (to the extent then exercisable at
prices not in excess of the Sale Price) and (B) the aggregate exercise price of
all such outstanding Options.

 

Section 4. Eligibility

 

Only individuals who are Non-Employee Directors may be granted an Option under
this Plan.

 

Section 5. Stock Options

 

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve. Stock Options granted under the
Plan shall be Non-Qualified Stock Options. No Incentive Stock Options may be
granted under the Plan.

 

(a) Grants of Stock Options .

 

(i) Initial Automatic Grant . Each Non-Employee Director who is first elected to
serve as a Director at or after the Company’s 2006 annual meeting of
stockholders (the “2006 Annual Meeting”, and each subsequent annual meeting of
the Company’s stockholders being referred to as an “Annual Meeting”), and who
did not previously receive a grant of a Stock Option to acquire 10,000 shares of
Stock under the 1996 Plan, shall be granted on the third business day after his
election a Stock Option to acquire 10,000 shares of Stock.

 

3



--------------------------------------------------------------------------------

(ii) Other Grants . The Board, in its discretion, may on one or more occasions
grant additional Options to one or more Non-Employee Directors.

 

(iii) Exercise Price . The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5(a) shall be 100 percent of the
Fair Market Value on the date of grant.

 

(iv) Option Term . The term of each Stock Option shall be 10 years after the
date the Stock Option is granted.

 

(v) Exercisability; Rights of a Stockholder . Stock Options shall become
exercisable in four equal annual installments over a four-year period beginning
on the first anniversary of the date of grant. The Administrator may at any time
accelerate the exercisability of all or any portion of any Stock Option. An
optionee shall have the rights of a stockholder only as to shares acquired upon
the exercise of a Stock Option and not as to unexercised Stock Options.

 

(vi) Method of Exercise . Stock Options may be exercised in whole or in part, by
giving written notice of exercise to the Company, specifying the number of
shares to be purchased. Payment of the purchase price may be made by one or more
of the following methods:

 

(A) In cash, by certified or bank check or other instrument acceptable to the
Administrator;

 

(B) Through the delivery (or attestation to the ownership) of shares of Stock
that have been purchased by the optionee on the open market or that have been
beneficially owned by the optionee for at least six months and are not then
subject to restrictions under any Company plan. Such surrendered shares shall be
valued at Fair Market Value on the exercise date; or

 

(C) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure.

 

Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his or her
stead in accordance with the provisions of the Stock Option) by the Company of
the full purchase price for such shares and the fulfillment of any other
requirements contained in the Option award agreement or applicable provisions of
laws. In the event an optionee chooses to pay the purchase price with
previously-owned shares of Stock through the attestation method, the number of
shares of Stock transferred to the optionee upon the exercise of the Stock
Option shall be net of the number of shares attested to.

 

(b) Non-transferability of Options . No Stock Option shall be transferable by
the optionee otherwise than by will or by the laws of descent and distribution
and all Stock Options shall be exercisable, during the optionee’s lifetime, only
by the optionee, or by the optionee’s legal representative or guardian in the
event of the optionee’s incapacity. Notwithstanding the foregoing, the
Administrator, in its sole discretion, may provide in the Option award agreement
regarding a given Option that the optionee may transfer his Stock Options to
members of his immediate family, to trusts for the benefit of such family
members, or to partnerships in which such family members are the only partners,
provided that the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of this Plan and the applicable Option.

 

Section 6. Additional Conditions Applicable to Nonqualified Deferred
Compensation Under Section 409A.

 

In the event any Stock Option under the Plan is granted with an exercise price
of less than 100 percent of the Fair Market Value on the date of grant
(regardless of whether or not such exercise price is intentionally or

 

4



--------------------------------------------------------------------------------

unintentionally priced at less than Fair Market Value), or such grant is
materially modified and deemed a new grant at a time when the Fair Market Value
exceeds the exercise price, or such grant is otherwise determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A (a “409A
Award”), the following additional conditions shall apply and shall supersede any
contrary provisions of this Plan or the terms of any agreement relating to such
409A Award.

 

(a) Exercise and Distribution . Except as provided in Section 6 hereof, no 409A
Award shall be exercisable or distributable earlier than upon one of the
following:

 

(i) Specified Time . A specified time or a fixed schedule set forth in the
written instrument evidencing the 409A Award.

 

(ii) Separation from Service . Separation from service (within the meaning of
Section 409A) by the 409A Award grantee; provided, however, that if the 409A
Award grantee is a “key employee” (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) and any of the Company’s Stock is
publicly traded on an established securities market or otherwise, exercise or
distribution under this Section 6(a)(ii) may not be made before the date that is
six months after the date of separation from service.

 

(iii) Death . The date of death of the 409A Award grantee.

 

(iv) Disability . The date the 409A Award grantee becomes disabled (within the
meaning of Section 6(c)(ii) hereof).

 

(v) Unforeseeable Emergency . The occurrence of an unforeseeable emergency
(within the meaning of Section 6(c)(iii) hereof), but only if the net value
(after payment of the exercise price) of the number of shares of Stock that
become issuable does not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
exercise, after taking into account the extent to which the emergency is or may
be relieved through reimbursement or compensation by insurance or otherwise or
by liquidation of the grantee’s other assets (to the extent such liquidation
would not itself cause severe financial hardship).

 

(vi) Change in Control Event . The occurrence of a Change in Control Event
(within the meaning of Section 6(c)(i) hereof), including the Company’s
discretionary exercise of the right to accelerate vesting of such grant upon a
Change in Control Event or to terminate the Plan or any 409A Award granted
hereunder within 12 months of the Change in Control Event.

 

(b) No Acceleration . A 409A Award may not be accelerated or exercised prior to
the time specified in Section 6(a) hereof, except in the case of one of the
following events:

 

(i) Domestic Relations Order . The 409A Award may permit the acceleration of the
exercise or distribution time or schedule to an individual other than the
grantee as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

 

(ii) Conflicts of Interest . The 409A Award may permit the acceleration of the
exercise or distribution time or schedule as may be necessary to comply with the
terms of a certificate of divestiture (as defined in Section 1043(b)(2) of the
Code).

 

(iii) Change in Control Event . The Administrator may exercise the discretionary
right to accelerate the vesting of such 409A Award upon a Change in Control
Event or to terminate the Plan or any 409A Award granted thereunder within
12 months of the Change in Control Event and cancel the 409A Award for
compensation.

 

(c) Definitions . Solely for purposes of this Section 6 and not for other
purposes of the Plan, the following terms shall be defined as set forth below:

 

(i) ”Change in Control Event” means the occurrence of a change in the ownership
of the Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company (as defined in
Section 1.409A-3(g) of the proposed regulations promulgated under Section 409A
by the Department of the Treasury on September 29, 2005 or any subsequent
guidance).

 

5



--------------------------------------------------------------------------------

(ii) ”Disabled” means a grantee who (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company or its Subsidiaries.

 

(iii) ”Unforeseeable Emergency” means a severe financial hardship to the grantee
resulting from an illness or accident of the grantee, the grantee’s spouse, or a
dependent (as defined in Section 152(a) of the Code) of the grantee, loss of the
grantee’s property due to casualty, or similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the grantee.

 

Section 7. Amendments and Termination

 

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Stock Option for the purpose
of satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Option without the holder’s
consent. Except as provided in Sections 3(b) or 3(c), in no event may the
Administrator exercise its discretion to permit a repricing (or decrease in
exercise price) of outstanding Stock Options. Any material Plan amendments
(other than amendments that curtail the scope of the Plan), including any Plan
amendments that (i) increase the number of shares reserved for issuance under
the Plan; (ii) expand the type of awards available, materially expand the
eligibility to participate, or materially extend the term of the Plan; or
(iii) materially change the method of determining Fair Market Value, shall be
subject to approval by the Company stockholders entitled to vote at a meeting of
stockholders. Nothing in this Section 7 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(c).

 

Section 8. Status of Plan

 

With respect to the portion of any Stock Option that has not been exercised and
any payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Option or Options. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Options hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

Section 9. Change of Control Provisions

 

Upon the occurrence of a Change of Control as defined in this Section 9:

 

(a) Each outstanding Stock Option shall automatically become fully exercisable.

 

(b) ”Change of Control” shall mean the occurrence of any one of the following
events:

 

(i) any “Person,” as such term is used in Sections 13(d) and 14(d) of the Act
(other than the Company, any of its Subsidiaries, or any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its Subsidiaries), together with all “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 under the Exchange
Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25 percent or more of the combined voting
power of the Company’s then outstanding securities having the right to vote in
an election of the Company’s Board of Directors (“Voting Securities”) (in such
case other than as a result of an acquisition of securities directly from the
Company); or

 

6



--------------------------------------------------------------------------------

(ii) persons who, as of the Effective Date, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board, provided that any
person becoming a director of the Company subsequent to the Effective Date shall
be considered an Incumbent Director if such person’s election was approved by or
such person was nominated for election by either (A) a vote of at least a
majority of the Incumbent Directors or (B) a vote of at least a majority of the
Incumbent Directors who are members of a nominating committee comprised, in the
majority, of Incumbent Directors; but provided further, that any such person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

 

(iii) the consummation of a consolidation, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction in which
the stockholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Act), directly or indirectly, shares
representing in the aggregate more than 50 percent of the voting shares of the
corporation issuing cash or securities in the Corporate Transaction (or of its
ultimate parent corporation, if any); or

 

(iv) the approval by the stockholders of any plan or proposal for the
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 25 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 25 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change of Control” shall be
deemed to have occurred for purposes of the foregoing clause (i).

 

Section 10. General Provisions

 

(a) No Distribution; Compliance with Legal Requirements . The Administrator may
require each person acquiring Stock pursuant to an Option to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.

 

No shares of Stock shall be issued pursuant to an Option until all applicable
securities law and other legal and stock exchange or similar requirements have
been satisfied. The Administrator may require the placing of such stop-orders
and restrictive legends on certificates for Stock and Options as it deems
appropriate.

 

(b) Delivery of Stock Certificates . Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company. Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records).

 

(c) Other Compensation Arrangements; No Continued Service Rights . Nothing
contained in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of this
Plan and the grant of Options do not confer upon any Non-Employee Director any
right to continued service with the Company or any Subsidiary.

 

7



--------------------------------------------------------------------------------

(d) Trading Policy Restrictions . Option exercises under the Plan shall be
subject to the Company’s insider trading policy, as in effect from time to time.

 

(e) Designation of Beneficiary . Each grantee to whom an Option has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Option or receive any payment under any Option payable on or after the grantee’s
death. Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. If
no beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.

 

Section 11. Effective Date of Plan

 

This Plan became effective on January 25, 2006, following approval by the
holders of a majority of the votes cast at the 2006 Annual Meeting of
Stockholders of the Company. No grants of Stock Options may be made hereunder
after January 25, 2016.

 

Section 12. Governing Law

 

This Plan and all Stock Options and actions taken thereunder shall be governed
by, and construed in accordance with, the laws of The Commonwealth of
Massachusetts, applied without regard to conflict of law principles.

 

DATE APPROVED BY BOARD OF DIRECTORS: November 15, 2005

 

DATE APPROVED BY STOCKHOLDERS: January 25, 2006

 

LIBC/2638120.8

 

8